PER CURIAM.
Property owner appeals from a Tax Court judgment affirming the 1989 assessment of appellant’s office building. We now affirm *159substantially for the reasons expressed by Judge Crabtree in his letter opinion dated March 5, 1992. The trial judge’s findings were supported by substantial credible evidence in the record. Pascale v. Pascale, 113 N.J. 20, 33, 549 A.2d 782 (1988); Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 484, 323 A.2d 495 (1974). Appellant’s reliance on Badische Corp. v. Town of Kearny, 11 N.J.Tax 385 (Tax 1990), regarding the element of entrepreneurial profit, is misplaced. In that ease the court noted “that none of the experts added entrepreneurial profit to their cost-based value estimates” and concluded, therefore, that “no proofs of entrepreneurial profit were offered.” Id. at 402. In the present case, however, defendant’s appraiser included the element of entrepreneurial profit in his written appraisal and expressed his opinion regarding that element during his testimony.
Affirmed.